DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7, 15 and 20 are objected to because of the following informalities:
In claim 5, on lines 1-2, delete “to determine”, and insert --determines--.
In claim 6, on line 3, delete “to determine”, and insert --determines--.
In claim 7, on line 1, after “data”, insert --is--.
In claim 15, on line 1, after “data”, insert --is--.
In claim 20, on line 1, after “data”, insert --is--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10-14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the identified personas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites a limitation to “identify one or more usage profiles…”, and a limitation to “determine a persona type…”; however, there is no previous claim recitation for identifying personas.  Claims 10 and 18 recite similar language that lacks antecedent basis.  Claims 3-6 depend from claim 2, claims 11-14 depend from claim 10 and claim 19 depends from claim 18, and each of these claims are rejected for the same reason.
Allowable Subject Matter
Claims 1, 8, 9, 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating the allowability of claims 1, 8, 9, 16 and 17 is because the cited prior art does not teach an information handling system or method that includes determining whether user behaviors change from behaviors associated with the first persona classification; in response to an amount of change in the user behaviors being above a threshold amount, changing a classification of the first information handling system from the first persona classification to a second persona classification; and in response to the classification of the information handling systems being the second persona classification, collecting second telemetry data for the information handling system based on second telemetry collection rules of the second persona classification.  US Patent Application Publication 2005/0182582 to Chen teaches adaptive resource monitoring that includes receiving data associated with monitoring performance of a computing system, testing the data for a pattern and adapting the monitoring regime responsive to detecting the pattern.  However, Chen does not teach determine an amount of change in user behaviors above a threshold amount.
Claims 2-6, 10-14, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
Claims 7, 15 and 20 would be allowable if rewritten to correct the minor informalities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 11,516,308 to Dubynskiy et al. teaches adaptive telemetry sampling.
US Patent No. 11,296,971 to Jain et al. teaches adapting monitoring programs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2857